Citation Nr: 1543012	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  13-24 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for right knee instability.

2.  Entitlement to an initial evaluation in excess of 10 percent for right knee patellar subluxation, status post retinacular release and plica excision with patellar disease.

3.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from April 1965 to February 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in July 2014; a transcript of that hearing is associated with the claims file.

This case was initially before the Board in October 2014, when, in pertinent part, increased evaluations of the Veteran's right knee disability and instability evaluations were denied.  The Veteran timely appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  During the pendency of that appeal, the parties jointly agreed to partially vacate and remand the October 2014 Board decision respecting the right knee increased evaluation claims decided therein.  The case has been returned to the Board at this time in compliance with the June 2015 Joint Motion for Remand and Court order.  

The issues of increased evaluation for the Veteran's PTSD and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Rating Schedule adequately contemplates the use of assistive devices, and the use of assistive devices is not an unusual or exceptional disability picture.  Moreover, even if use of assistive devices is considered an unusual or exceptional disability picture with respect to the Veteran's right knee disability, referral for extraschedular consideration is not appropriate as there is no evidence of frequent hospitalization or marked interference with employment in this case.


CONCLUSION OF LAW

The criteria for referral for extraschedular consideration respecting the Veteran's right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5256-63 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that this case was initially before it in October 2014 when evaluations in excess of 20 percent and 10 percent, for the Veteran's right knee instability rated under Diagnostic Code 5257, and right knee patellar subluxation, status post retinacular release and plica excision with patellar disease, rated as analogous to noncompensable limitation of motion with arthritis under Diagnostic Code 5010-5260, respectively.

In the June 2015 Joint Motion for Remand, the Board notes that the Joint Motion for Remand does not take issue with the grant of service connection for PTSD; the Board will address that issue further in the REMAND section of this decision.  

Likewise, the Board notes that the assigned disability evaluations under Diagnostic Codes 5257 and 5010-5260 were not disputed before the Court.  The Board will therefore not disturb those findings with respect to the assigned disability evaluations as they were not challenged at the Court.  To this end, the Board reincorporates its previous October 2014 Board decision and its findings and conclusions herein.

Instead, the Board will focus solely on the extraschedular consideration aspect of the Veteran's right knee disability claims, as that is the sole issue that was addressed in the Joint Motion for Remand.  Specifically, the Board notes that the Joint Motion for Remand stated that the Board failed to adequately address whether referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) was warranted; the Joint Motion for Remand took particular issue with the Board's generalized analysis and noted that the Board failed to acknowledge that the Rating Schedule-particularly Diagnostic Codes 5010, 5257, and 5260-did not contemplate the use of assistive devices, such as a cane, walker and right knee brace in the Veteran's case.  The Board will clarify its findings at this time.

Regarding extraschedular consideration, the Board must first determine whether the schedular evaluation is inadequate, thus requiring that the AOJ refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2015).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

First, insofar as the Joint Motion for Remand noted that the Board failed to address the evidence of the Veteran's use of assistive devices, the Board points to page 20 and 21 of its analysis in its previous October 2014 Board decision, excerpted below:

As indicated above, the RO assigned the Veteran a separate 20 percent disability rating for instability of the right knee, which the Board will considered under Diagnostic Code 5257.  See 38 C.F.R. §§ 4.14, 4.71a; cf. VAOPGCPREC 23-97 (July 1, 1997).

Under Diagnostic Code 5257, a 10 percent disability is warranted when instability is slight, a 20 percent disability is warranted when instability of the knee is moderate, and a 30 percent disability is warranted when instability is severe.

The Board observes that the Veteran has repeatedly endorsed weakness and giving way in the right knee, which has resulted in multiple falls throughout the appeal period.  See, e.g., the VA examination reports dated January 2014, September 2012, and April 2010; see also the July 2014 Board hearing transcript; & the statement from Mr. J.W.C. dated February 2009.  Additionally, it is undisputed that he occasionally wears a right knee brace and uses a rolling walker for ambulation.  As detailed above, the Board recognizes that the April 2010 examiner noted that the patella was extremely lax, showing 2.5 cm. of movement right and left, and vertical and downward in all directions with the knee in full extension.  However, the April 2010 then concluded that the right knee is "moderately unstable in terms of the patella."  Moreover, the January 2014 VA examiner characterized the patella laxity as 'mild,' and further indicated that there was 'slight' subluxation.  Crucially, while the Board recognizes that the Veteran requires the use of a right knee brace and walker for ambulation, and experiences regular episodes of giving way, there is no objective medical evidence that the Veteran's right knee instability or subluxation are any more than moderate.  Therefore, a disability rating in excess of 20 percent is not warranted under Diagnostic Code 5257.  

As the above excerpt demonstrates, the Board did specifically note and acknowledge that the Veteran used assistive devices including a cane, walker, and right knee brace, in relation to his right knee disability.  Such evidence is contemplated by the Board under its analysis for a 20 percent evaluation under Diagnostic Code 5257.  

Secondly, insofar as the Board did not specifically acknowledge that the specific Diagnostic Codes used to evaluate the Veteran in this case did not explicitly note the use of assistive devices, the Board will so acknowledge that Diagnostic Codes 5010, 5257, and 5260 do not explicitly list the use of assistive devices.  

However, despite not specifically listing the use of assistive devices, the Board did consider the use of assistive devices in its analysis under whether the Veteran's right knee instability was slight, moderate, or severe.  In fact, again as noted above, part of the basis of the Board's finding of moderate right knee instability under Diagnostic Code 5257 was predicated on the Veteran's use of a cane, walker, and right knee brace throughout the appeal period.  

In other words, the Board specifically contemplated the Veteran's subjective complaints of "giving way" of his right knee which led to falling, and the use of assistive devices to aid in preventing these symptoms, to award a 20 percent evaluation for moderate instability of the right knee under Diagnostic Code 5257.  The Board specifically found that these subjective symptoms when weighed with the objective evidence of record demonstrated a moderate instability of the right knee, rather than a severe instability of the right knee.  Such is an implicit finding of fact in the Board's previous decision.

Furthermore, the Board notes that the Rating Schedule does contemplate the use of a right knee brace, specifically noted in Diagnostic Code 5262.  Thus, the Board notes that it also implicitly denied an analogous rating under Diagnostic Code 5262 in its previous decision.  

At this time, the Board notes that the Veteran's right knee disability cannot be awarded a 20 percent evaluation under Diagnostic Code 5262 (in effect giving the Veteran a 20 percent evaluation under Diagnostic Code 5010-5262 instead of 5010-5260) as the use of assistive devices was contemplated under Diagnostic Code 5257, and therefore any additional contemplation to award a 20 percent evaluation for the Veteran's right knee disability under Diagnostic Code 5010-5262 would be considered impermissible pyramiding.  Moreover, the Board also notes that since it contemplated the use of assistive devices in awarding a 20 percent evaluation under Diagnostic Code 5257, the contemplation of the use of assistive devices as the basis of a finding that the Veteran's disability picture under 38 C.F.R. § 3.321(b)(1) is unusual or exceptional would also be impermissible pyramiding.  See 38 C.F.R. § 4.14 (2015).  

Finally, the Board found that the Veteran's right knee disability picture was adequately described by the Rating Schedule in this case.  To that end, the Board notes that while the use of assistive devices was not specifically listed in the Diagnostic Codes used to evaluate the Veteran, the Rating Schedule does specifically contemplate the use of assistive devices, such as a brace, in its criteria.  The Board implicitly-in its previous decision-and explicitly in this decision/clarification has determined that the use of Diagnostic Code 5262 with the conjunctive use of Diagnostic Code 5257-which contemplates the Veteran's objective symptoms of right knee instability and his subjective complaints of right knee instability, and the use of assistive devices to ameliorate those symptoms-cannot be assigned as it would be pyramiding.  

Consequently, the Board must again find that, in this case, the schedular evaluations of the Veteran's right knee disability are adequate.  Evaluations in excess of those assigned are provided for certain manifestations of the service-connected right knee disability, but the medical evidence reflects that those manifestations are not present in this case.  Moreover, the Board notes that it has specifically contemplated the Veteran's use of assistive devices in its analysis under the Rating Schedule in this case; further contemplation of the use of assistive devices to either assign an analogous rating under a different Diagnostic Code other than the two assigned Diagnostic Codes 5257 and 5010-5260 would result in pyramiding.  Additionally, the Rating Schedule adequately describe the severity and symptomatology of the Veteran's right knee disability; the Board has determined that the Veteran's use of assistive devices is more appropriately considered in the evaluation of his right knee instability under Diagnostic Code 5257, rather than as a component of his osteoarthritis or as analogous to an impairment of his tibia and fibula or in this case.  Thus, the Board must find that the Rating Schedule is adequate for evaluating the Veteran's right knee disability in this case, as there is no unusual or exceptional disability picture.  

To this last finding, the Board notes that the use of assistive devices in conjunction with a knee disability is not exactly unusual or exceptional.  In fact, the use of assistive devices in connection with a knee disability is a very common disability picture routinely seen by VA.  While use of assistive devices may not be specifically listed in Diagnostic Codes 5010, 5257, and 5260, the Board does note that the Rating Schedule as a whole does contemplate the use of assistive devices when evaluating Knee disabilities.  Therefore, the Board cannot find that the Veteran's use of assistive devices is either (a) an unusual or exceptional disability picture; or even, (b) uncontemplated by the Rating Schedule when evaluating Knee disabilities, as Diagnostic Code 5262 demonstrates that it is.

Finally, even if the Board were to find an unusual or exceptional disability picture in this case under Thun, the inquiry with respect to the Veteran's right knee disability then turns to whether there are other factors such as frequent periods of hospitalization or marked interference with employment.  

First, the Board notes that there was no evidence that the Veteran was hospitalized for his right knee disability throughout the appeal period, let alone multiple or frequent hospitalizations for that disability.  

Secondly, and more importantly, as noted in the Board's recitation of facts in the previous October 2014 decision, the September 2012 VA examiner noted that while the Veteran would be limited in employment requiring prolonged standing or walking, "sitting to work was acceptable."  The Board further notes that the January 2014 VA examiner found that there was no limitation in employment due to the Veteran's right knee disability.  

The Board generally notes that the Veteran's lay statements throughout the appeal period, particularly in his July 2014 hearing, indicated that he was unable to find work.  Such statements are not that he is precluded from work or even that if he were able to find work that his right knee disability would markedly interfere with that employment.  Moreover, as a December 2014 statement from the Veteran makes clear, the Veteran's TDIU claim is rooted more in the fact that he is unable to work as a result of his psychiatric rather than any physical conditions such as his right knee disability.  

Regardless of the Veteran's lay statements, the Board finds that the two most recent VA examiners' opinions with respect to the functional limitations in employment to be more probative regarding whether there is marked interference with the Veteran's employment respecting his right knee disability.  Those examiners' opinions when weighed against the Veteran's lay statements compel a finding that the Veteran's right knee disability does not, in fact, have any marked interference on employment.  

Accordingly, even if the Board were to find an unusual or exceptional disability picture with regards to the Veteran's right knee disability in this case, the Board would find that extraschedular referral is not warranted in this case as there are no additional factors such as frequent hospitalization or marked interference with employment in this case.  

In conclusion, as the Rating Schedule is adequate to evaluate the Veteran's right knee disability, referral for extraschedular consideration is not in order.  See 38 C.F.R. § 3.321; Thun, supra.  In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).
ORDER

A referral for extraschedular consideration regarding the Veteran's right knee disability is denied.


REMAND

In its previous October 2014 Board decision, the Board awarded service connection for PTSD.  In a November 2014 rating decision, the AOJ implemented that award of benefits by granting service connection for PTSD and assigned that disability a 30 percent disability evaluation, effective May 19, 2009.  In a December 2014 rating decision, the AOJ denied entitlement to TDIU.  In a July 2015 Notice of Disagreement, VA Form 21-0958, the Veteran indicated that he disagreed with the evaluation of his PTSD disability, to include entitlement to TDIU.  

As a timely notice of disagreement with the issues of increased initial evaluation for the Veteran's PTSD and entitlement to TDIU have been received, the Veteran has appropriately initiated the appellate process respecting those claims, and VA has a duty to issue a statement of the case as to those issues so that the Veteran may complete an appeal by filing a Substantive Appeal.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, the issues of increased initial evaluation for the Veteran's PTSD and entitlement to TDIU are remanded at this time.

Accordingly, the case is REMANDED for the following action:

The AOJ should readjudicate the issues of increased initial evaluation of the Veteran's PTSD and entitlement to TDIU.  The AOJ is directed to promulgate a statement of the case on those issues and to provide the appellant with the appropriate notice of appellate rights.  If the claims are not resolved to the appellant's satisfaction, he should be provided with a statement of the case and an appropriate opportunity to respond thereto.  The issues should be returned to the Board only if a timely substantive appeal is received.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


